UNITED STATES DISTRICT COURT                                                                 6/24/21
SOUTHERN DISTRICT OF NEW YORK
----------------------------------                  x
                                                    :
UNITED STATES OF AMERICA
                                                    :     CONSENT PRELIMINARY ORDER
               - v. -                                     OF FORFEITURE/
                                                    :     MONEY JUDGMENT
BINYAMIN MAZOLA,
                                                    :     19 Cr. 822 (AJN)
                        Defendant.
                                                    :
----------------------------------                  x

               WHEREAS, on or about November 15, 2019,               BINYAMIN MAZOLA (the

“Defendant”), was charged in two-count Sealed Indictment, 19 Cr. 822 (AJN) (the “Indictment”),

with conspiracy to commit money laundering, in violation of Title 18, United States Code, Section

1956(h) (Count One); and money laundering, in violation of Title 18, United States Code, Sections

1956(a)(3)(A), 1956(a)(3)(B), and 2 (Count Two);

               WHEREAS, the Indictment included a forfeiture allegation as to Counts One and

Two of the Indictment;;

               WHEREAS, on or about January 8, 2020, the Defendant pled guilty to Count Two

of the Indictment, pursuant to a plea agreement with the Government, wherein the Defendant

admitted the forfeiture allegation with respect to Count Two of the Indictment and agreed to forfeit

to the United States, pursuant to Title 18, United States Code, Section 982(a)(1), a sum of money

representing property involved in the offense charged in Count Two of the Indictment;

               WHEREAS, the Defendant consents to the entry of a money judgment in the

amount of $38,080.76 in United States currency representing the amount of property involved in

the offense charged in Count Two of the Indictment; and
                WHEREAS, the Defendant admits that, as a result of acts and/or omissions of the

Defendant, the property involved in the offense charged in Count Two of the Indictment cannot

be located upon the exercise of due diligence.

               IT IS HEREBY STIPULATED AND AGREED, by and between the United States

of America, by its attorney Audrey Strauss, United States Attorney, Assistant United States

Attorneys, Stephanie Lake and Jacob Gutwillig of counsel, and the Defendant, and his counsel,

Todd Bass, Esq. and Patrick Joyce, Esq., that:

               1.      As a result of the offense charged in Count Two of the Indictment, to which

the Defendant pled guilty, a money judgment in the amount of $38,080.76 in United States

currency (the “Money Judgment”), representing the amount of property involved in the offense

charged in Count Two of the Indictment, shall be entered against the Defendant.

               2.      Pursuant to Rule 32.2(b)(4) of the Federal Rules of Criminal Procedure, this

Consent Preliminary Order of Forfeiture/Money Judgment is final as to the Defendant,

BINYAMIN MAZOLA, and shall be deemed part of the sentence of the Defendant, and shall be

included in the judgment of conviction therewith.

               3.      All payments on the outstanding money judgment shall be made by postal

money order, bank or certified check, made payable, in this instance, to the United States Marshals

Service, and delivered by mail to the United States Attorney’s Office, Southern District of New

York, Attn: Money Laundering and Transnational Criminal Enterprises Unit, One St. Andrew’s

Plaza, New York, New York 10007 and shall indicate the Defendant’s name and case number.

               4.      The United States Marshals Service is authorized to deposit the payments

on the Money Judgment in the Assets Forfeiture Fund, and the United States shall have clear title

to such forfeited property.
               5.     Pursuant to Title 21, United States Code, Section 853(p), the United States

is authorized to seek forfeiture of substitute assets of the Defendant up to the uncollected amount

of the Money Judgment.

               6.     Pursuant to Rule 32.2(b)(3) of the Federal Rules of Criminal Procedure, the

United States Attorney’s Office is authorized to conduct any discovery needed to identify, locate

or dispose of forfeitable property, including depositions, interrogatories, requests for production

of documents and the issuance of subpoenas.

               7.     The Court shall retain jurisdiction to enforce this Consent Preliminary Order

of Forfeiture/Money Judgment, and to amend it as necessary, pursuant to Rule 32.2 of the Federal

Rules of Criminal Procedure.

               8.     The Clerk of the Court shall forward three certified copies of this Consent

Preliminary Order of Forfeiture/Money Judgment to Assistant United States Attorney Alexander

J. Wilson, Co-Chief of the Money Laundering and Transnational Criminal Enterprises Unit, United

States Attorney’s Office, One St. Andrew’s Plaza, New York, New York 10007.




                      [THIS SPACE LEFT INTENTIONALLY BLANK]
            Digitally signed by JACOB
JACOB       GUTWILLIG
            Date: 2021.06.22 18:50:39
GUTWILLIG   -04'00'                     




                                           6/24/21
